UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MASSACHUSETTS

 

NANOMOLECULARDxX, LLC (a/k/a
NMDxX, LLC), and METABORX, LLC

Defendants.

)
SECURITIES AND EXCHANGE )
COMMISSION, )
)
Plaintiff, )
)
Vv. )
) Civil Action No.: 1:17-cv-11400-FDS
PATRICK MURACA, )
)
)
)
)
)

 

7
D
JPROPOSED| ORDER GRANTING NANOMOLECULARDX, LLC’S, NOTICE AND
UNOPPOSED MOTION TO SELL OR DISPOSE OF BUSINESS ASSETS

 

The foregoing Motion to Sell or Dispose of Business Assets in this action is hereby
GRANTED. More specifically,

l. NMDxX is authorized, but not obligated, to sell or discard the following Assets
from its office in Lee, Massachusetts:

e Conference Table

e Small breakroom table

e Small office desks

e Desk & conference table chairs

e 42” Flat Screen TV

e Bookshelf(s)

e Storage Cabinets

e Server rack and cage

e Miscellaneous books

e Miscellaneous printers & monitors
e Laboratory Oven

e Refrigerator

e Miscellaneous laboratory equipment
e Small desk lamps
e Miscellaneous office supplies and peripherals

2. None of the proceeds from any sale of the Assets shall be used for any
distribution to NMDX.
3. NMDxX shall hold any proceeds of the sale of the Assets in escrow (in its

counsel’s IOLTA account) and notify the SEC of the amount of any proceeds from any sale of
the Assets within 30 days of any such sale, or otherwise notify the SEC that the Assets have been

discarded.

IT IS SO ORDERED this I day of 2EC*Y_ 20/7

An

The Honorable F. Dennis Saylor IV
